Earl Warren: -- States, Petitioner, versus Carlos Muniz and Henry Winston. Mr. Friedman, you may continue your argument.
Richard D. Friedman: Thank you, Mr. Chief Justice, may it please the Court. Upon the adjournment yesterday, I had been addressing myself as to our view as to what law applies to this particular case. Any dissent below and adopted by the Government in its brief, the point is strongly made that the substantive law of the 50 states would apply and be the determining factor as to whether or not a cause of action could be brought under the Tort Claims Act in this type of situation. The Government by adopting that position claims that the application of the substantive law of the 50 states would create a situation whereby the uniformity of the federal prison system would be undermined. Now, we hold that these fears are groundless and that the substantive law of the state in this particular situation does not apply but rather that the cause of action herein is based upon the law of the place which in this particular case is grounded upon uniform federal law through the Constitution as cited in Logan against the United States, and particularly based upon the duties which are imposed upon the Bureau of Prisons, the full statute of which is set forth in our brief. And so, we claim that the action of Congress in enacting the statute imposing the duties upon the Bureau of Prisons has made this subject a federal matter. Very much a federal matter as Congress considered the question when it enacted what is known as the Federal Range Code which is referred to on page 12 in our brief. In Hatahley against United States, where interpretation of that code was involved, the Court said, “It is clear that both the written notice and the failure to comply are express conditions precedent to the employment of local procedures.” The code, that is the federal code, the Taylor Grazing Act, “Is of course the law of the range and the activities of federal agents are controlled by its provisions. They are required to follow the procedures there established.” These provisions of the federal code were of course obliged to become the law of the state or the law of the place in interpreting what law governed that situation. And the Court went on further to say at page 180, “We are faced with the question of whether the Government is liable under the Federal Tort Claims Act for wrongful and tortuous acts of its employees committed in an attempt to enforce a federal statute which they administer. We believe there is such liability in the circumstances of this case.” And a similar recognition of reliance upon federal law, where Congress enacted under a certain set of facts was followed in Hess against the United States cited on page 13 of our brief. It is our contention that with or without a statute or with or without the common law of the State of Connecticut permitting this type of an action to be brought, the very fact that Congress has imposed upon the Bureau of Prisons certain duties establishes this cause of action. And we say that the State of Connecticut and the District Court in interpreting what law is to be applied here must apply the federal law. That is the law of the place. We contend also and the subject has already been alluded to by Mr. Abt that the Tort Claims Act gives rise to a cause of action under any situation accepting for those specific exclusions which are set forth in the Act itself. And in Hatahley, and in the Brown against the U.S., and in Brooks, of course this was the rule that was very clearly stated. We distinguish Feres, not only on the grounds which have already been set forth to the Court but further on the grounds that national policy, the very fact that troops maybe in one day by themselves or as a unit in California, the next day in Washington, the next day in New York, and then perhaps overseas requires as a matter of policy that no action can be brought for negligence when they are being transported or otherwise in active service because there is a certain function which soldiers are required to perform and they must be by reason of their mobility free or the Government must be free from any claim. Now, so far as the position of the Government is concerned in respect to this question again of the variance of the laws of the 50 states, we would point out that the standard of care which is to be applied in the negligence case is as a very general proposition quite uniform throughout the country. There is no great variance in the 50 states as to a standard of care, the application may vary sometimes to some degree but the standard is rather uniform. In the Government's brief, the difficulty that the courts would have in finding a standard to apply in the type of claim brought by Muniz is commented upon. Well, if there is no standard for the courts as the Government claims, surely, we can by reading the statute imposing the duty upon the Bureau of Prisons, no specific standard there either. The duties are imposed but there is no standard. What that means is that the courts are to set the standard of care under this type of situation under hornbook law. The courts have always set the standard of care in negligence cases under hornbook law. And we do not find that there would be any great difficulty on the part of the court in interpreting what is applying the standard of care in this type of situation.
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: Yes, sir.
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: No, he had been discharged, Mr. Justice Goldberg. Now --
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: Well, I would think that confronting the problem for the first time at this moment, that if an action was brought, that relief could be granted and I don't think that the Court should have the discretionary power to in anyway affect the right of the claimant to sue. If the Court had the discretionary power, the exercise of such discretion might ultimately result in the elimination of the course of action -- of the cause of action completely. In the case of one who is sentenced to death, I dare say that the fact of the -- rather, sentenced to life imprisonment, such sentence would not necessarily -- would not necessarily extinguish the right. In New York State as a matter of policy, there can be no such action brought but that has been a decision which the New York authorities have felt is proper. I don't think it necessarily follows but that would have to be uniform in every situation. The Government's contention that discipline would be undermined very much by the questions which you pose, Mr. Justice Goldberg, I think perhaps somewhat overstated. We must remember that in these situations, unlike the situation of the soldier in the Feres case, who was mobile and moving around the country and in the sense a certain free agent, every inmate of these institutions is under custodial supervision 24 hours a day. The --
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: I would say to the extent that he moves about.
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: No, that's true but when I say free agent, Mr. Justice Goldberg, I mean that he can be involved in situations where frequency of negligence claims could become a factor. He's exposed to this sort of thing. On the other hand, Muniz and all of the other prisoners in federal institutions are controlled 24 hours a day. They're in that cells or they're under the eyes of the guards. Their lives are completely directed from dawn to dusk and beyond. And so the likelihood of them becoming involved in these types of situations perhaps is not so great under those circumstances.
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: Well, I don't think that all of the inmates of these institutions have access to all of the information which would be revealed by such discovery. Furthermore --
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: Well --
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: To some extent it may. But of course we must remember that an action which would be instituted would take place after the fact. And the facts that would come out in the discovery proceedings would be the existence of the security arrangements at the time the incident occurred. How many guards were involved and what guard did what? It would be many months after the occurrence of an act that these discovery proceedings would take place. And any information that might be revealed would deal with the situation at the time that the alleged tort occurred. And so, I don't think that there would be any great loss of information or any great hazard created by the revealing of such information. Now, the Government also claims in respect to problems of discipline that there may be this desire on the part of the inmate to come to court in the lessening of security and so forth. It causes a practical matter, most of these actions brought under the Tort Claims Act would be brought under circumstances where there's an attorney involved with the vast majority. And it's unlikely I think to say that an attorney would bring an action of these circumstances to assist the -- and in the Feres purpose a prisoner may have in mind is not to say that a prisoner couldn't take the trip to court. But these are the risks that we face and then this is the price of maintaining a Government which is fair to all people. The competency of the courts was alluded to by the Government in its brief and they feel that the courts who would find it very difficult to judge what is the proper standard of care. And I remarked before that of course the courts in negligence cases have consistently ruled in these matters as to what a standard of care -- what the standard of care should be. The issues decided by courts previously have been far more complex than the ones posed in the Muniz case. And certainly, experts are available to assist the Court. In the eyes of Muniz, the wording of the Tort Claims Act that any act may be -- any action may be commenced accepting for the exceptions noted in the statute means that Muniz of course has a right to sue. If the Government's contention is that the impact upon the prison system would be so severe that this should not be allowed by this Court. And that you should read an exception into the Act, we say, “Let Muniz sue.” If the legislative authority which enacted the Tort Claims Act comes to the conclusion after its investigation that Mr. Muniz in this type of situation should not be allowed to sue in the future, then the legislature itself can enact and further exception to the Tort Claims Act impure of such situation.
Arthur J. Goldberg: (Inaudible)
Richard D. Friedman: Congress certainly did contemplate it because the statute has a specific exception which I think applies to this situation. No claim may be brought for an assault by an employee of the Government. And so, under this type of situation, no action could be brought.
Byron R. White: One of the specific exemptions.
Richard D. Friedman: One of the specific exemptions, yes sir. The Government's claim would mean that there should be no judicial review of the duties which are imposed on the Bureau of Prisons or the manner on which the Bureau of Prisons performs those duties. If this contention is to be carried out, then this would be one of the few areas of Government where there is no judicial review of the duties which are imposed by statute upon certain segment of Government operations, all Government acts by and large are reviewable whether the cause of action is for money damages, mandamus, injunction, breach of contract, some form of action gives judicial review. And we do not feel that the prison system is so sanctified as to be immune from the scrutiny of the courts. If a remedy is denied to Mr. Muniz in this particular situation, Mr. Muniz is reduced to the status of a chattel. It puts him back hundreds of years when a -- when an inmate was subject to the whim and the caprice of his jailer. He would have less protection perhaps than an animal today which is protected by the humane society laws. In weighing the contentions of the Government and the policy considerations of the Government, I would ask you to weigh the remarks of the court in St. Louis Railway Company against Heidrick, 109 Arkansas 231, which the Court said, “A man does not cease to be a human being because he is convicted and imprisoned in the state penitentiary. He does not thereby necessarily lose all sense of pride and pleasure in the perfection of his physical organism. Although occupying a felon's cell, he may experience a great mental anguish over the dismemberment of his body and consequent disfigurement of his person, as if he were a free man. And the law is not so in human as to deny him compensation and damages against anyone who may have negligently inflicted an injury upon him.” If I may respectfully call to the Court's attention, we have miscited one case on page 10 of our brief, the Sharpnack case, instead of 365 U.S., its 355 U.S., and also in the -- our appendix or listing of cases. And in respect to the actual charge on which Mr. Muniz was sentenced, though he was an addict and being treated as an addict, the actual basis of the violation was postal -- adopt the postal money ordinance. But he was an addict and I think the Court recognize that fact, thank you.
Earl Warren: Mr. Doolittle.
J. William Doolittle, Jr.: Mr. Chief Justice, may it please the Court. Perhaps, the most conspicuous gap in the respondent's case is that in broadly arguing that no ill effects will attend the allowance of prisoner suits. They always avoid talking about the really troublesome class of cases of which the Muniz case is a classic example, those directly challenging actions, policies, and procedures for the maintenance of prison order and security. One finds the same gap in the decision below as the dissenters pointed out. The majority analyzed the whole question of prisoner suits in the context of the Winston case, whose facts of course do not present the problems with which we are concerned in nearly their most serious form. And then it's simply reversed in the Muniz case, the truly hard case on the basis of the Winston opinion. Whatever may be thought of prisoner cases generally, if there ever was a class of cases in which Congress could not possibly have assumed -- could not possibly be assumed to condone judicial review. It is in cases like Muniz where the challenge is to a guard's action in quelling an incipient riot to a warden's determination as to the size and the placement of his guard staff. For such challenges go to the very essence of the complex subtle means by which penological objectives are attained, thus in its allegations of insufficient guards, the Muniz complaint challenges the whole rehabilitative philosophy of a minimum security facility such as the one at Danbury, Connecticut. The ratio of guards to prisoners that such a facility is determined of course on the basis of what must be recognized by all as a calculated risk, a fine and sensitive balancing between the likelihood under one hand that some prisoners may escape, that there may be some violence, and on the other hand, the proved advantages for rehabilitation to be gained from placing trust in the prisoners and allowing them a reasonable degree of freedom. To subject such determinations to judicial review would be only to invite a serious retrogression in rehabilitative and correctional procedures. For problems in this sensitive area can always be avoided by more rigorous order, stricter discipline and tighter security. The incident in the Muniz case could doubtless had been avoided by a substantially higher guard-prisoner ratio or on harsh restrictions, by imposing harsh restrictions on prisoner freedom.
Earl Warren: Mr. Doolittle, I --
J. William Doolittle, Jr.: But what would have been --
Earl Warren: I don't quite get your distinction between the Muniz case and the case of other people who are confined in penitentiaries.
J. William Doolittle, Jr.: We are simply saying that in the case that involves -- a factual situation that's involves the -- a challenge to the prisoner's authority's maintenance of order, discipline, security, that the considerations are so wavy that Congress could not possibly --
Earl Warren: But why, why in Muniz -- why is Muniz any different from any -- any felon in principle?
J. William Doolittle, Jr.: Well the question is not really why Muniz is any different from any felon, any more than the question is whether the soldier is any different from any other human being.
Earl Warren: Well, but you --
J. William Doolittle, Jr.: The prob --
Earl Warren: You say if ever there was a case, it is that of Muniz. Now why, why is that true?
J. William Doolittle, Jr.: I say, the class of cases in which Muniz falls. Now, Muniz --
Earl Warren: Now, what class do you -- what do you define as the class in which he falls?
J. William Doolittle, Jr.: The class of cases in which his case falls are challenges to the actions, the procedures, the policies by which prison officials maintain prison order, prison discipline, prison security. This of course is not the case in Winston but it is the case in Muniz. And we say particularly on the analogy of the Feres case, the military case that here is the class of cases that Congress could not conceivably have wished to be subject to judicial review.
Earl Warren: Well, are you -- are you speaking now of the type of lawsuit that he brings or are you speaking of him as a certain of class of criminal?
J. William Doolittle, Jr.: Oh, of course I'm not speaking of him as a class of criminal. I'm talking about the kind of --
Earl Warren: Lawsuit.
J. William Doolittle, Jr.: -- challenge that he makes.
Earl Warren: Kind of a lawsuit?
J. William Doolittle, Jr.: That's right, essentially. Yes, Your Honor. That's (Inaudible) -- that's right.
Earl Warren: Very well.
Tom C. Clark: What do you (Inaudible)
Earl Warren: Well, Mr. Justice Clark in opening his discussion of the statute in the legislative history, Mr. Abt agreed with the Government that in point of fact Congress did not actually focus on prisoner claims. As far as we can determine Congress never, so much as thought about the question of whether prisoner claims should be covered. The statement in the report that Mr. Abt has referred to, we believe was a general reference to the law of four states. The Congress -- the committee was merely indicating that some states have in fact allowed tort suites against them. It was giving several examples. New York was one of those examples. There's no basis at all for assuming that Congress probed deeply into New York -- the New York situation and certainly there's no basis for assuming that they were aware of the cases that have been decided under the New York situation. We think -- we think that's just completely unrealistic statutory construction. The fact is, as I say, Mr. Abt agreed that its clear Congress didn't really focus on the question of prisoner claims.
Tom C. Clark: How about (Inaudible) but focus on -- it didn't focus on the New York Act?
Earl Warren: Well, to the same extent that they focused on statutes of other states, they did not allow prisoner suits. So that -- there -- there's really no basis for assuming that they adopted New York practice, particularly. And as I say there's definitely no basis for assuming that they were aware of all the underlying considerations in New York law.
Tom C. Clark: Are there any states that had suit while a man is still in prison?
Earl Warren: Yes, Your Honor. Illinois and so far as we know, North Carolina are among the states that do so.
Tom C. Clark: (Inaudible) permitted suits in or out?
Earl Warren: I'm sorry, Your Honor.
Tom C. Clark: What are the total number of states that permit suits whether you're in or out of penitentiary?
Earl Warren: Well, of states themselves, suits against the states, we are only aware of three states for sure, that is New York, Illinois, and North Carolina. Now counsel has also suggested, I believe to the State of Washington and Alabama, is that right?
Speaker: Florida.
J. William Doolittle, Jr.: Well Florida, I believe it's not against the state. Isn't it against municipalities and then of course there -- I believe there is some 20 odd states that have decided that were -- of that Sheriffs and Marshalls and whatnot maybe --
Tom C. Clark: Sue the officer?
J. William Doolittle, Jr.: Individually.
Tom C. Clark: You can't sue the state?
J. William Doolittle, Jr.: That's right.
Earl Warren: Mr. Doolittle, I think that one of the things that bothers me is this. This institution in which Mr. Muniz was incarcerated had both prisoners and non-prisoners there being treated as addicts, isn't that right?
J. William Doolittle, Jr.: No, sir. No.
Earl Warren: Oh, I thought --
J. William Doolittle, Jr.: No, no, Your Honor.
Earl Warren: I think --
J. William Doolittle, Jr.: He was at Danbury which is a correctional institution. He was not -- no time was Mr. Muniz in a --
Earl Warren: Well do you have -- you do have such institution?
J. William Doolittle, Jr.: Well, there is the situation at Lexington that where a prisoner needs a special kind of treatment.
Earl Warren: Yes.
J. William Doolittle, Jr.: And of course the Government gives him that special kind of treatment even if he has to go to a nonpenal facility.
Earl Warren: Alright. Now what, what troubles me is this, you have this institution where you have intermingled those who -- those who are there as prisoners and those who are being treated in the same manner because they're addicts. Now, why would it be adverse to the Government's interest to prevent -- to permit this man to have a cause of action when if he was there treated as a patient? He could have the same kind of action without objection from the Government.
J. William Doolittle, Jr.: Well the fact is, Your Honor, that the individuals -- the prisoner's relation to his Government, even though he maybe in the same institution although undoubtedly segregated with regular civilians, his status, his relationship to the Government is very different. He is -- he is subject to the governmental discipline. He has to be watched of course. He can't be allowed to escape. The relationship has just totally different the same way that the -- a soldier could no doubt be involved in altercation with civilians. The fact would remain under the Feres case that if he were on active duty, now he could not bring any suit on the basis of such an altercation whereas the civilians could.
Earl Warren: Well, that's why --
J. William Doolittle, Jr.: It's a -- all the questions, his relationships --
Earl Warren: -- I asked a few moments ago, whether you were talking about Mr. Muniz's class of criminal or whether you were talking of about the kind of action that he was bringing against the Government. Now --
J. William Doolittle, Jr.: I'm talk --
Earl Warren: Now, I assume that if he brought an action of this kind and I'm not -- and the one who is a nonprisoner but who was a patient of Lexington, brought the same kind of an action that the Government would say in one case that it's wrong to permit such an action and in the other instance that it's alright. Now what would the difference be insofar as the class of action is concerned?
J. William Doolittle, Jr.: That'd be -- the difference would be, Your Honor, in the status of the prisoner and the -- his relationship to the Government, that -- that's my point. Now, in -- the focus that I've been giving this morning on the Muniz case, I am talking about a -- cases in particular that raise the problem of the maintenance of discipline, order and security. Now, it would depend on the kind of altercation that might take place at Lexington, whether or not those considerations would apply there. But if in fact the prisoner and say another civilian should be involved in the same general incident at an institution like Lexington, Kentucky, these considerations would not apply to the civilian. The United States is not trying to keep the civilian in a state of discipline, the -- it's not trying to maintain security as to him.
Earl Warren: You mean in those -- in that kind of hospitals there -- they don't maintain discipline as to the -- as to those patients who were there for narcotics?
J. William Doolittle, Jr.: Oh, of course, Your Honor, in the same respect that a private institution to which somebody goes voluntarily, of course has to maintain certain levels of order. Now, this would be true in the Government but I'm sure you'll agree with me that the -- the level of discipline, the level of order, the level of security must be totally different in relation to a prisoner.
Earl Warren: I don't know but it is. I don't know that it is in that kind of an institution. Do you know that it is?
J. William Doolittle, Jr.: I'm sure that it is, Your Honor. Just as at St. Elizabeth's Hospital, there's a maximum security area for people who were there, for criminal reasons.
Tom C. Clark: (Inaudible) mental institutions have less security, take this one in Texas, (Inaudible)
J. William Doolittle, Jr.: Well, and of course one of the points --
Tom C. Clark: (Inaudible) and have cells, they let them go in the fields, work in the fields, the same is true of Danbury, (Voice Overlap).
J. William Doolittle, Jr.: That's the point I'm making with respect to Danbury, Your Honor.
Tom C. Clark: (Inaudible) they have one and I went to all those prisons when I was --
J. William Doolittle, Jr.: The --
Tom C. Clark: -- visiting of course.
J. William Doolittle, Jr.: The whole point that I am making, Mr. Justice Clark, is that the Federal Government is doing its best, as all enlightened penal systems are doing their best to adopt the most forward looking rehabilitative philosophy. And one of our gravest concerns is that the subjection of this philosophy to judicial review as this very case would subject it to review could set the whole philosophy back many, many years. Because as I say in order to avoid suits like this, in order to (Inaudible) -- to avoid incidents such as that on the Muniz case, all they'd have to do would be tighten up discipline, tighten up security, and nobody could object to that.
Arthur J. Goldberg: (Inaudible)
J. William Doolittle, Jr.: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
J. William Doolittle, Jr.: Well --
Arthur J. Goldberg: (Inaudible)
J. William Doolittle, Jr.: The point though that we have been making that I tried to make yesterday and today is that it is the actual subjecting of the process to review. To us it's not at all unlike the possibility of subjecting the com -- military combat situation to review the decisions that must be made in connection with maintaining prison order, discipline, and security. And must also -- often be made on a split second basis, often involve the most complex, the most difficult problems. And we, as I say, we genuinely believe that that in cases like Muniz there is a real analogy to the problem of military combat, and I suppose no one would suppose that the tort law ought to be applied to military combat no matter how enlightened the judge is.
Arthur J. Goldberg: (Inaudible)
J. William Doolittle, Jr.: That's right. It's the same general problem as the military, which this Court had no trouble saying Congress of course would never concede that the military establishment should be subjected to judicial review in the form of tort actions. Thank you, Your Honor.
Earl Warren: Mr. Doolittle.
J. William Doolittle, Jr.: Yes sir.
Earl Warren: May I ask just one more question? As I understand -- understood Mr. Abt, he said that several bills, tort liability bills were introduced prior to the one which was enacted and in several of those they specifically exempted the Government from liability for --
J. William Doolittle, Jr.: Types of complaint.
Earl Warren: -- actions of this kind --
J. William Doolittle, Jr.: That's correct, Your Honor.
Earl Warren: But that in this action nothing was said. There was no exemption. Now, must we not take any consideration the fact that Congress did consider these things?
J. William Doolittle, Jr.: Well I would -- I would make two points, Mr. Chief Justice. First, all of those bills, I might say were 10 years at the very least. Ten years prior to the passage of the Tort Claims Act. So that any presumption that the members of Congress who passed the Tort Claims Act that we're aware of them is somewhat strained but more to the point in the Feres case, precisely the same situation was present. There had been a number even more tort claims bills prior to the passage of the Tort Claims Act, excluding military claims. And this Court said in Feres that this again was an unrealistic way of interpreting the Tort Claims Act.
Earl Warren: Very well.
J. William Doolittle, Jr.: Thank you.